THOMPSON, C.J.
Thelemaque Coleus appeals an order of the Florida Commission on Human Relations. We affirm.
Coleus does not contest the findings of fact made by the administrative law judge and adopted by the commission, or the legal conclusion that Coleus failed to make a prima facie case of handicap discrimination.1 Coleus argues that the final order of the commission should be reversed because the denial of his motion for a continuance in order to obtain counsel was a denial of due process. We affirm because nothing in the record suggests that Coleus was denied a fair hearing.
The standard of review of an order denying a continuance is abuse of discretion. See Onett v. Ahola, 780 So.2d 979 (Fla. 5th DCA 2001). Here, Coleus, who had been represented by counsel in a related worker’s compensation case, had ample notice of the hearing date and ample opportunity to obtain counsel before the date of the hearing. There is no abuse of discretion in denying a motion for a continuance to obtain counsel when the motion is made at the hearing. See MCR Funding v. CMG Funding Corp., 771 So.2d 32 (Fla. 4th DCA 2000). Finally, the record shows that the English/Haitian Creole translator was effective.
AFFIRMED.
SAWAYA and MONACO, JJ, concur.

. See Couch v. Commission on Ethics, 617 So.2d 1119 (Fla. 5th DCA 1993) (failure to file exceptions precludes a party from arguing a version of the facts different from those approved in the final order).